Case 6:20-cv-00066-DLC Document 59 Filed 09/11/20 Page 1 of 5

Danielle Lang*

Jonathan Diaz*

Patrick Llewellyn*

Simone Leeper*

Hayden Johnson*

CAMPAIGN LEGAL CENTER
1101 14th Street NW, Ste. 400
Washington, DC 20005

Curt Drake (MT Bar # 2558)
Patricia Klanke (MT Bar # 13182)
Michael Kauffman (MT Bar #9593)
DRAKE LAW FIRM P.C.

111 North Last Chance Gulch, Ste. 3J
Helena, Montana 59601
406-495-8080(0)

406-495-1616(f)
Curt(@drakemt.com
Patricia@drakemt.com
Michael@drakemt.com

 

 

* Motion for admission pro hac vice pending

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
HELENA DIVISION

DONALD J. TRUMP FOR
PRESIDENT, INC., REPUBLICAN
NATIONAL COMMITTEE,
NATIONAL REPUBLICAN
SENATORIAL COMMITTEE;
MONTANA REPUBLICAN STATE
CENTRAL COMMITTEE,
Plaintiffs, | Case No: 6:20-cv-00066-H-DLC
And

GREG HERTZ, in his official capacity
as Speaker of the House of
Representatives of Montana; SCOTT

 
Case 6:20-cv-00066-DLC Document 59 Filed 09/11/20 Page 2 of 5

SALES, in his official capacity as
President of the Montana State Senate
on behalf of the Majorities of the
Montana House and Senate (the
Legislative Majority),
Intervenor-Plaintiffs,

Vv.

STEPHEN BULLOCK, in his official | LEAGUE OF WOMEN VOTERS
capacity as Governor of Montana; OF MONTANA’S MOTION TO
COREY STAPLETON, in his official | INTERVENE AS DEFENDANTS
capacity as Secretary of State of PURSUANT TO RULE 24
Montana,

Defendants,
And

DEMOCRATIC SENATORIAL
CAMPAIGN COMMITTEE;
DEMOCRATIC CONGRESSIONAL
CAMPAIGN COMMITTEE;
MONTANA DEMOCRATIC PARTY,

Intervenor-Defendants
And

LEAGUE OF WOMEN VOTERS OF
MONTANA,

 

Proposed Intervenor-Defendants

 

Pursuant to Federal Rule of Civil Procedure 24 and Local Rule 24.1,
Proposed Intervenor-Defendant the League of Women Voters of Montana
(“LWVMT”) moves to intervene as a defendant in the above-captioned action.

LWVMT respectfully requests that this court enter an Order setting an expedited
Case 6:20-cv-00066-DLC Document 59 Filed 09/11/20 Page 3 of 5

briefing schedule to resolve this Motion, in order to allow LWVMT to file a
response to Plaintiffs’ Motion for Preliminary Injunction by the Court’s deadline of
September 17, 2020, and participate in the Court’s September 22, 2020 Hearing on
Plaintiffs’ Motion for Preliminary Injunction. See ECF 35 (setting a briefing
schedule and hearing on Plaintiffs’ Motion for Preliminary Injunction). This
Motion is supported by LWVMT’s Brief in Support of Motion to Intervene as
Defendant and Proposed Answer.

LWVMT seeks intervention to oppose Plaintiffs’ Complaint for Declaratory
and Injunctive Relief and Motion for Preliminary Injunction, which challenges
Defendant Governor Stephen Bullock’s Directive permitting counties to conduct
all-mail voting for the November 3, 2020 election. Plaintiffs’ claims seek to
undermine the State’s efforts to balance Montana voters’ access to the ballot with
its interest in maintaining and protecting public health, and in so doing, cause
unnecessary risk to LWVMT’s members’ health and constitutionally protected
right to vote. Intervention is necessary to protect LWVMT’s substantial and
distinct legal interests, which will otherwise be inadequately represented by the
parties in this litigation.

Pursuant to Local Rule 7.1(c)(1), counsel for LWVMT has conferred with
counsel for Plaintiffs Donald J. Trump for President, Inc; Republican National

Committee; National Republican Senatorial Committee; and Montana Republican
Case 6:20-cv-00066-DLC Document 59 Filed 09/11/20 Page 4 of 5

State Central Committee; Intervenor-Plaintiffs Greg Hertz and Scott Sales;
Defendants Governor Stephen Bullock and Secretary of State Corey Stapleton; and
Intervenor-Defendants Democratic Senatorial Campaign Committee, Democratic
Congressional Campaign Committee, and Montana Democratic Party. Defendants
and Intervenor-Defendants do not oppose LWVMT’s intervention in this case;
Plaintiffs and Intervenor-Plaintiffs oppose intervention.'

LWVMT believes that swift consideration of this motion would serve
judicial efficiency, allow LWVMT to defend and protect their rights and interests
in this matter, and would not prejudice the parties. Accordingly, LWVMT
respectfully requests that:

e Responses to LWVMT’s Motion to Intervene as Defendants shall be filed on
or before Monday, September 14, 2020; and

e LWVMT’s reply brief, if any, shall be filed on or before Tuesday,
September 15, 2020.

Dated: September 11, 2020

DRAKE LAW Td PC |

ay LLLP. Mf -

Curt Drake

Patricia Klanke

Michael Kauffman

DRAKE LAW FIRM P.C.

111 North Last Chance Gulch, Ste. 3J
Helena, Montana 59601

 

' Counsel for Plaintiffs and Intervenor-Plaintiffs have indicated that they would not oppose
LWVMT’s participation as amicus.
Case 6:20-cv-00066-DLC Document 59 Filed 09/11/20 Page 5 of 5

CAMPAIGN LEGAL CENTER

1101 14th Street NW, Ste. 400

Washington, DC 20005
Danielle Lang*

Jonathan Diaz*

Patrick Llewellyn*

Simone Leeper * (Licensed to practice in Florida only;
supervised by a member of the D.C. Bar)

Hayden Johnson*

* Motion for admission pro hac vice pending
